DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 13, 2022 have been fully considered but they are not persuasive. At the outset, the Examiner acknowledges the amendments to independent claim 1.  Applicant has amended the claim to include using one of a mass spectrometer, an NMR analyzer, a two-dimensional electrophoresis apparatus, a chromatography apparatus, and a liquid chromatography mass spectrometer, and argues that the claims are directed to eligible subject matter, and not taught by the cited prior art.  The Examiner respectfully disagrees.
With respect to the rejection under 35 U.S.C. 101, Applicant has argued that the amended limitations recite the use of particular machines, and that the claimed machines are sufficient to overcome the rejection.  The Examiner disagrees, and contends that the claimed machines are nothing more than a list of different, common techniques presented in a generic manner.  The claim does not define the machines in any way that makes them particular, nor does it recite any specific manner in which the machines are arranged or utilized to perform the method.  Additionally, the Examiner notes that the number of different machines recited in the claim lends support to the idea that the claimed machine is generic, and does not require any particular arrangement to perform the method.  As such, Applicant’s arguments regarding the rejection under 35 U.S.C. 101 are not persuasive. 
With respect to the prior art rejection, Applicant has argued that reference to Lam et al., do not teach all the limitations of independent claim 1, and therefore cannot anticipate the claim.  Applicant’s arguments center on the notion that reference to Lam et al., do not teach a combination of at least two metabolites from groups (i)-(iv) as recited in the claim.  The Examiner notes that reference to Lam et al., teach measuring 3-methoxytyramine, dopamine, 4-hydroxy-3-methoxymandelic acid, and homovanillic acid as biomarkers of neuroblastoma, two of which are markers recited in group (i).  As such, the Examiner contends that Applicant’s arguments regarding the prior art are not persuasive.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s) both a law of nature and an abstract idea in that the claims are directed to evaluation of a childhood cancer based on measurements of various urinary metabolites. This judicial exception is not integrated into a practical application because the claims do not recite any additional elements that utilizes the judicial exception in a manner that imposes a meaningful limit on the exception.  Independent claim 1 recites a method of evaluating a childhood cancer comprising measuring a urinary metabolite in a urine sample from a subject, and evaluating a childhood cancer in the subject based on the measurement wherein the urinary metabolite is selected from a group of various urinary metabolites. Concentration of urinary metabolites results from the disease state of the subject, thus measurements of urinary metabolites is nothing more than a law of nature as the measured levels merely reflect the disease state of the subject. The step of evaluating childhood cancer based on urinary metabolites is an abstract idea in that the evaluation only requires mental analysis of the measured urinary metabolites. Therefore, based on these views, the examiner contends that the claims are directed to both a law of nature and an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are directed to measuring a metabolite in a biological sample. As set forth in the MPEP, determining a level of a biomarker in blood by any means has been recognized as routine and conventional activity, or as insignificant extra-solution activity (MPEP 2106.05(d)). The Examiner contends that measuring a biomarker in blood is akin to measuring a metabolite in a urine sample, thus the nature of the sample does not cure the deficiencies of the claims with respect to 35 U.S.C. 101.  Additionally, claim 1 recites using on of a mass spectrometer, an NMR analyzer, a two dimensional electrophoresis apparatus, a chromatography apparatus, and a liquid chromatography mass spectrometer; however, the claimed machines are presented at a high level of generality such that they do not amount to significantly more than the judicial exception (MPEP 2106.05(b)).  The claim does not define the machines in any way that makes them particular, nor does it recite any specific manner in which the machines are arranged or utilized to perform the method, thus the use of various general machines is not significantly more. Therefore, based on the limitations of the claims, and the rationale stated above, the Examiner contends that the claims are directed to both a law of nature, and an abstract idea without significantly more, thus the claims are directed to ineligible subject matter. For the sake of brevity, the Examiner has limited the discussion to independent claim 1, but notes that the rationale described above also holds true for claims 2, 4, 5, and 7.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al., (Annals of Clinical Biochemistry, 2017, Vol. 54(2) 264-272).
For claim 1, Lam et al., teach a method of evaluating neuroblastoma (Introduction) comprising measuring urinary metabolites in samples taken from a subject (Patient Recruitment, page 265), and evaluating neuroblastoma based on comparison of urinary metabolites by determining a statistically significant ratio between the measured metabolites and reference values (classification of patients in relation to clinical findings page 265, Statistical analysis page 266) wherein the urinary metabolites include homovanillic acid and 3-methoxytyramine (Abstract, Patient recruitment page 265, Correlation of MTY with DA, HVA, and HMMA pages 266-267).  Lam et al., teach utilizing HPLC to measure urinary metabolites (Abstract). Lam et al., also teach the subjects 15 years old or less, which reads on the limitation of measuring urinary metabolites in samples from children (Patient recruitment page 265, figure 2).
For claim 2, Lam et al., teach measuring homovanillic acid and 3-methoxytyramine (Abstract, Patient recruitment page 265, Correlation of MTY with DA, HVA, and HMMA pages 266-267) which reads on the combination of at least two metabolites selected from group (i).
For claim 4, Lam et al., teach subject ranging from 0 to 15 years old (Patient recruitment page 265, figure 2).
For claim 5, Lam et al., teach detecting urinary metabolites in patients with untreated and advancing disease (Subgroup analysis and overall diagnostic performance of biomarkers page 268), which reads on monitoring neuroblastoma existing in a subject.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797

/BRIAN R GORDON/Primary Examiner, Art Unit 1798